Citation Nr: 0607973	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  05-09 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for instability of the right knee.

2. Entitlement to an initial rating in excess of 10 percent 
for arthritis of the right knee.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1975 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted service connection for a 
right knee disorder and awarded a 10 percent rating for 
instability, and a separate 10 percent rating awarded for 
arthritis.

The Board notes that the veteran has retired from his job due 
to his knee disability.  This raises an issue of entitlement 
to a total disability rating due to individual 
unemployability (TDIU).  This issue is REFERRED to the RO for 
development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

It is necessary to remand this claim to ensure full and 
complete compliance with the duty-to-notify provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  
The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The only VCAA letter sent to the veteran in November 2001 
concerned the service connection claim.  In Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) the 
court held that adequate VCAA notice applies to all five 
elements of a "service connection" claim, which include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  It cannot be said, in this case, that there has 
been sufficient compliance when the RO at no time sent a VCAA 
letter to the veteran notifying him of what was needed to 
substantiate the claims for higher ratings.  Since the 
evidence needed to substantiate the veteran's claims differs 
significantly than that needed to show entitlement to 
service-connected disability compensation, the Board is 
constrained to remand the issue for compliance with the 
notice provisions contained in this law and to ensure the 
veteran has had full due process of law.  

Additionally, the Board observes that the veteran has been 
receiving treatment from VA on an ongoing basis.  The records 
on file reflect treatment only through January 2005.  To 
correctly assess the veteran's current disability, all 
records of treatment from January 2005 to the present must be 
considered.  Therefore, those records must be obtained for 
the file.  

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) and Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006), 
with respect to the claim. The notice 
should also inform the veteran that he 
should provide VA with copies of any 
evidence relevant to the claim that he 
has in his possession.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.  

2.  Obtain VA treatment records 
pertaining to the veteran from the last 
record in the file (January 2005) 
through the present.  

3.  Then, after ensuring that any 
actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), have been completed and that any 
pertinent VA treatment records 
outstanding have been acquired, the RO 
should complete any further development 
necessary to fully adjudicate the case.  
For example, if more than one year has 
passed since the veteran's last 
examination, another should be scheduled 
to assure the current level of 
disability is adequately shown on the 
record.

4.  Once the foregoing is completed, the 
RO should readjudicate the claim.  If 
such action does not resolve the claim, 
a supplemental statement of the case 
(SSOC) should be issued to the veteran.  
An appropriate period of time should be 
allowed for response.  Thereafter, this 
case should be returned to this Board 
for further appellate review, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

